  Case 20-16375       Doc 15   Filed 09/11/20 Entered 09/11/20 13:33:36             Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:    20-16375
KELVIN BROWN                                 )
                                             )                Chapter: 13
                                             )
                                                              Honorable LaShonda Hunt
                                             )
                                             )                Joliet
               Debtor(s)                     )

                           ORDER EXTENDING THE AUTOMATIC STAY

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:


       IT IS HEREBY ORDERED
A. That the automatic stay is hereby extended as to all creditors pursuant to §362(c)(3), pending further
order of the Court.




                                                          Enter:


                                                                   Honorable LaShonda A. Hunt
Dated: September 11, 2020                                          United States Bankruptcy Judge

 Prepared by:
 David M. Siegel
 ARDC 6207611
 David M. Siegel & Associates, LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
